Case 2:16-cv-02781-MCA-ESK Document 121-3 Filed 08/21/20 Page 1 of 7 PageID: 2674




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


   JOHN S. MACDONALD and                        Civil Action No. 2:16-cv-02781-
   JESSICA C. SPEARMAN,                         MCA-ESK

                      Plaintiffs,               Hearing Date: October 1, 2020

         v.

   CASHCALL, INC.; WS FUNDING, LLC;
   DELBERT SERVICES CORP.; and J.
   PAUL REDDAM,

                     Defendants.


     Declaration of Matthew W. H. Wessler in Support of Plaintiffs’ Motion for
        Attorneys’ Fees, Costs, and Class Representative Service Payments


        1.    My name is Matthew W. H. Wessler. I am a principal at the law firm of

  Gupta Wessler PLLC, a national appellate and complex-litigation boutique in

  Washington, D.C. and one of the Class Counsel in this matter. I submit this

  Declaration in support of Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Class

  Representative Service Payments.

        2.    I am a member of the Bars of the District of Columbia and

  Massachusetts. I am admitted to the Bars of the U.S. Supreme Court as well as the

  U.S. Court of Appeals for the First, Second, Third, Fourth, Sixth, Seventh, Eighth,

  Ninth, and Tenth, and D.C. Circuits.

                                          1
Case 2:16-cv-02781-MCA-ESK Document 121-3 Filed 08/21/20 Page 2 of 7 PageID: 2675




        3.      Both my and my firm’s practice is focused on Supreme Court,

  appellate, and complex litigation with an emphasis on class-action issues and

  consumer-protection law. My caseload consists primarily of handling appeals of

  consumer and worker-protection cases, including class actions, in federal appellate

  courts and the Supreme Court. I have argued before the U.S. Supreme Court on

  behalf of plaintiffs in a number of major consumer and worker rights cases, including

  Coventry Health Care v. Nevils, 137 S. Ct. 1190 (2017), U.S. Airways v. McCutchen,

  133 S. Ct. 1537 (2013), and Heimeshoff v. Hartford Life Insurance, 134 S. Ct. 604

  (2013). This term I argued and won another class-action case on behalf of workers

  and their families in the U.S. Supreme Court, Intel Investment Policy Cmte. v.

  Sulyma, 140 S. Ct. 768 (2020). Within just the past several years, I have also argued

  and won significant class-action and consumer-protection appeals in multiple federal

  courts of appeal. See, e.g., In re MDL Genentech Herceptin Marketing & Sale

  Practice Litig., __ F.3d __, 2020 WL 2781287 (10th Cir. 2020); Molock v. Whole

  Foods Group, Inc., 952 F.3d 293 (D.C. Cir. 2020); In re Lantus Direct Purchaser

  Antitrust Litig., 950 F.3d 1 (1st Cir. 2020); Cullinane v. Uber Technologies, Inc.,

  893 F.3d 53 (1st Cir. 2018); Roberts v. Capital One, N.A., 719 Fed. App’x. 33 (2d

  Cir. 2017).

        4.      For my appellate work in Sulyma, I won the Pound Civil Justice

  Institute’s 2020 Appellate Advocacy Award, which recognizes excellence in


                                           2
Case 2:16-cv-02781-MCA-ESK Document 121-3 Filed 08/21/20 Page 3 of 7 PageID: 2676




  appellate advocacy in cases that have a significant impact on public health and

  safety, consumer rights, civil rights, environmental justice, access to justice. See

  http://www.poundinstitute.org/appellate-advocacy-award/.

        5.     In my work, I have also developed a specific expertise in payday-

  lending matters and my firm has built an unparalleled track record in handling

  payday-lending issues and appeals. In 2020 alone, I have argued and won three major

  appellate decisions involving tribal lending enterprises. See Williams v. Medley

  Opportunity Fund II, LP, 965 F.3d 229 (3d Cir. 2020); Gibbs v. Haynes Inv. LLC,

  __ F.3d __, 2020 WL 4118239 (4th Cir. July 21, 2020); Gibbs v. Sequoia Capital

  Operations, LLC, 966 F.3d 286 (4th Cir. 2020). I am also lead appellate counsel in

  three more appeals currently pending in the federal circuits. See Hengle v. Treppa,

  No. 20-1062 (4th Cir.); Brice v. Plain Green, No. 19-15707 (9th Cir.); Brice v.

  Sequoia Capital Operations, LLC, No. 19-17414 (9th Cir.).

        6.     I was also lead appellate counsel and argued Hayes v. Delbert Services

  Corp., 811 F.3d 666 (4th Cir. 2016), a landmark decision from the Fourth Circuit

  holding that a tribal payday lender’s forced-arbitration contract was categorically

  unenforceable because it prospectively waived consumers’ statutory rights. That

  decision directly led to one of the largest settlements against a payday lender in

  Virginia, as well as several of the largest such settlements in other states. As another

  example, in this case, I argued and won the Third Circuit appeal. See MacDonald v.


                                             3
Case 2:16-cv-02781-MCA-ESK Document 121-3 Filed 08/21/20 Page 4 of 7 PageID: 2677




  CashCall, Inc., 883 F.3d 220 (3d Cir. 2018). As a result of my work in this area, I

  regularly speak on consumer law and payday lending issues across the country.

        7.     My work litigating against payday lenders is not limited to appeals. I

  am co-counsel in several other cases against tribal payday-lender enterprises across

  the country, including Galloway v. Big Picture Loans, LLC, 18-00406 (E.D. Va.),

  Williams v. Red Stone Inc., 18-02747 (E.D. Pa.), and Nolte v. Franklin, et al., No.

  20-cv-05585 (N.D. Ca.). In 2015-16, multiple legal teams litigating parallel class

  cases against a particular tribal payday-lending enterprise jointly retained my firm

  and me to intervene in a proposed settlement in a competing case in South Dakota

  that would have, if approved, halted the other pending cases. We were granted

  intervention and successfully convinced the district judge in South Dakota to deny

  approval of the proposed settlement, which would have delivered only pennies on

  the dollar and a fraction of the available relief to injured consumers across the

  country. As the district court explained in its decision denying preliminary approval

  in that case, “[b]luntly put, there [were] signs” that the plaintiffs’ attorneys for the

  class there had “not adequately represented the class.” The court specifically

  commended our “zealous and highly effective advocacy,” on “very short notice,” in

  bringing this inadequacy to light on behalf of consumers nationwide. See Heldt v.

  Payday Financial, LLC, 2016 WL 96156, at *10 (D.S.D. Jan. 8, 2016).




                                             4
Case 2:16-cv-02781-MCA-ESK Document 121-3 Filed 08/21/20 Page 5 of 7 PageID: 2678




        8.     My firm has also been appointed class counsel in a number of cases,

  including in Houser v. United States, No. 13-607C (Fed. Cl.), a certified nationwide

  class of current and former federal bankruptcy judges (and their surviving spouses,

  life-insurance beneficiaries, and estates) that was litigated to judgment in the Court

  of Federal claims, in Steele v. United States, No. 14-cv-01523-RCL (D.D.C.), a

  certified nationwide class of tax-return preparers suing the federal government under

  the Little Tucker Act for excessive user fees, and most recently, in Turner v.

  ZestFinance, Inc., which was certified as a class on behalf of consumers who

  obtained illegal payday loans from a payday lending enterprise and for which a

  nationwide settlement was just finally approved. See Turner v. ZestFinance, Inc.,

  No. 19-cv-00293, Dkt. # 115 (July 9, 2020).

        9.     My firm and I are also well known within the broader consumer- and

  financial-protection advocacy community. After graduating from Cornell University

  Law School in 2005 and serving as a law clerk to the Honorable Richard L. Nygaard

  of the U.S. Court of Appeals for the Third Circuit and the Honorable William E.

  Smith of the U.S. District Court for the District of Rhode Island, I spent two years

  as an associate at Williams & Connolly LLP. I then spent six years at Public Justice,

  P.C., a national public interest and impact litigation law firm in Washington, D.C.

  While there, I spearheaded the firm’s focus on Supreme Court litigation and took the

  lead in several high-profile cases involving class actions, arbitration, preemption,


                                            5
Case 2:16-cv-02781-MCA-ESK Document 121-3 Filed 08/21/20 Page 6 of 7 PageID: 2679




  and consumer and worker rights. In 2015, I became a named partner at Gupta

  Wessler PLLC, in Washington, D.C.

        10.    My firm has spent a significant amount of time investigating,

  researching, and litigating the matters that are being resolved by the settlement. In

  this case, I was principally responsible for drafting the dispositive legal issues in the

  case. That included multiple rounds of briefing on complex issues of both national

  significance and first impression in the Third Circuit. I personally developed,

  researched, and drafted the class’s briefs opposing the defendants’ motion to

  dismiss, motion to compel arbitration, and petition to appeal this Court’s decision

  certifying the class. My work also included one full-blown appeal to the Third

  Circuit where I personally briefed and argued issues of first impression and that

  produced a unanimous precedential opinion in the Class’s favor. See MacDonald v.

  CashCall, Inc., 883 F.3d 220 (3d Cir. 2018). Based on my experience, I believe my

  firm’s work provided substantial benefit to the Class.

        11.    In my own federal practice, I charge clients a standard hourly rate of

  $800. I agreed to work on this appeal on behalf of the class on a contingent basis. I

  have substantial expertise in federal consumer-protection law and class actions and

  have handled multiple appeals arising from consumer class actions.

        12.    After excluding timekeepers with minimal time in the case and

  exercising billing judgment, the total number of hours spent by my firm which has


                                             6
Case 2:16-cv-02781-MCA-ESK Document 121-3 Filed 08/21/20 Page 7 of 7 PageID: 2680




  been billed to the matter at issue here through today is 429.97 hours, with a

  corresponding lodestar of $312,565.50 billed at current hourly rates.

           Timekeeper          Position           Hourly       Hours Billed
                                                  Rate
           Matt Wessler        Principal          $800         372.75
           Lark Turner         Associate          $300         38.55
           Jared Milfred       Legal Assistant    $150         7.50
           Nabilla             Legal Assistant    $150         11.17
           Abdallah


        13.    My firm has expended a total of $1,208 in unreimbursed out-of-pocket

  expenses to date in connection with litigation that is resolved by the settlement.

  These expenses include travel, printing and copying, and other costs that are

  generally charged to paying clients. These expenses were incurred on behalf of the

  class on a contingent basis and have not been reimbursed.

        14.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

  the foregoing is true and correct.


  Dated: August 21, 2020                  s/Matthew W.H. Wessler
                                          Matthew W.H. Wessler




                                            7
